Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2019 and 11/26/2019 was filed on or after the mailing date of the application on 04/05/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 04/23/2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not met the burden of proof that the groups are “independent” of each other.  This is not found persuasive because the requirement of the negative electrode in the method of instant claim 10 is a product by process limitation. The patentability of a product does not depend on its method of production (see MPEP 2113), and therefore the patentability of the method of manufacturing a secondary battery does not depend on the method used to make the negative electrode. .
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The phrase “for a secondary battery” is considered intended use (see MPEP 2111.02 II).  The product in which the negative electrode is eventually used does 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0130043 (Gao) in view of US PGPub 2013/0032288 (Lien) and US PGPub 2005/0084760 (Hwang).
With respect to claims 1, 2, 5, and 6, Gao teaches a method of forming an electrode by laminating a lithium mesh [claim 2] on an electrode (PP 0013).  The lamination process is accomplished by pressing the lithium metal foil into the electrode at room temperature (25oC) or higher, preferably about 30oC to 120oC (PP 0060) [claim 6], which has significant overlap with the claimed range of 5 to 100oC.  prima facie case of obviousness exists. The pressing of the electrode involves passing the electrode through a pair of rollers (PP 0031) [claim 5].  Gao teaches that the lithium layer can be deposited by using standard thin film technologies (PP 0065), but fails to teach preparing the lithium metal sheet by forming a release film coated with silicon and lithium metal and wound into a roll as required by claim 1.  
Lien teaches that overlaminating materials may comprise release layers which simplify the release of a thin film laminate (PP 0029).  The laminator includes a supply roll (PP 0035, Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a release layer to simplify the release of the lithium mesh of Gao as taught by Lien, and to supply the lithium/release layer on a roll (lithium wound into a roll) as that is what the lamination unit uses. Gao and Lien fail to teach a silicon coating on the release layer as required by claim 1.  
Hwang teaches a polymer film comprising a silicon-based release layer which prevents direct contact between the polymer film and active material when wound for transporting or storing of the electrode and silicon-based release layers may be used by any generally-known coating technique, such as roll coating (PP 0015-0016).  It would have been obvious to one of ordinary skill in the art to use a silicon-based release layer for the release layer of Gao and Lien to prevent the lithium mesh from contacting the active material when wound, and because it is a known release layer in roll coating processes. 
With respect to claim 4, Gao fails to teach the thickness of the lithium mesh, however teaches that the anode has a thickness of 50-150 m (PP 0082), which would include the active material layer and the lithium mesh.  Therefore one of ordinary skill would expect the lithium mesh to be less than 150 m, and for mere sake of existing, would reasonably fall above 2 m.
claim 7, Gao teaches that the pressure for fixing the lithium may be selected within the skill of one in the art (PP 0047), but fails to disclose a specific range.  It would have been obvious to one of ordinary skill in the art at the time of filing to find a workable pressure range, which would reasonably overlap with the broad range of 10 to 100 kg/cm3 as claimed. Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims. 
With respect to claim 9, the anode is prepared by forming a slurry of host material and polymer and coating on a current collector, drying, and pressing with a pair of rollers (PP 0031). The host material may be a silicon oxide (PP 0010).   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0130043 (Gao), US PGPub 2013/0032288 (Lien) and US PGPub 2005/0084760 (Hwang) as applied to claim 1 above, and further in view of US PGPub 2002/0015894 (Wariishi).
Gao teaches that the shape and size of the lithium mesh is not limited and that other lithium metal pieces may be used as substitutes (PP 0064), but fails to teach a stripe pattern. Lien and Hwang fail to teach a stripe pattern.  
Wariishi teaches lithium intercalated onto a negative electrode may be partially laminated in the shape of a stripe (PP 0114) which is formed by cutting the lithium (PP 0116).  It would have been obvious to one of ordinary skill in the art at the time of filing to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0130043 (Gao), US PGPub 2013/0032288 (Lien) and US PGPub 2005/0084760 (Hwang) as applied to claim 1 above, and further in view of US PGPub 2015/0079485 (Choi).
Gao, Lien, and Hwang teach the method of manufacturing a negative electrode as discussed above, but fail to teach the thickness of the release layer.  Choi teaches a method of preparing a composite membrane by laminating with a release film (PP 0011) wherein the thickness of the release film may be about 5 to 20m (PP 0116). It would have been obvious to one of ordinary skill in the art at the time of filing to use any workable thickness of the release film of Gao, Lien, and Hwang, such as 5 to 20m as taught by Choi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/MIRIAM STAGG/         Supervisory Patent Examiner, Art Unit 1724